Citation Nr: 0111388	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. A. Juarbe






INTRODUCTION

The appellant served on active duty from October 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection for a nervous disorder was previously and 
finally denied by the RO in May 1972.  Notwithstanding the 
RO's reopening of this claim on appeal, the Board has a legal 
duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) ("it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, this issue is 
addressed below.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial of service connection for a nervous disorder, to 
include the November 1997 medical-opinion testimony of Dr. 
Juarbe, is so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for a nervous disorder 
(described as hysterical neurosis, conversion type) was 
previously and finally denied by the RO in an unappealed 
rating decision issued in May 1972.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).  The RO at that time 
denied the claim because while the evidence showed the 
existence of a nervous disorder, there was no medical 
evidence which provided a basis to link the condition to the 
appellant's military service.  Evidence submitted in 
connection with the present appeal includes the medical-
opinion testimony of Dr. Juarbe obtained in November 1997.  
Dr. Juarbe testified that based on his knowledge of the 
appellant's medical history, it was his opinion that the 
appellant developed a psychosis, specifically, schizophrenia, 
while on active duty in 1969-71, and that that disease and 
his current mental disorder were one in the same condition.  
Based on this statement, read together with the balance of 
the evidence, it appears that the RO determined that the 
appellant had submitted medical-nexus evidence in support of 
his claim, and therefore, it conceded that new and material 
evidence had been submitted to reopen the claim.  See 
Supplemental Statement of the Case under cover letter dated 
June 21, 2000.  In looking at the entire evidentiary record, 
the Board also finds that under the more relaxed new and 
material standard set forth under Hodge and its progeny, this 
claim now deserves further consideration on a de novo basis.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  However, for the reasons set forth below in the 
REMAND section of this decision, further development of the 
claim is in order.


ORDER

To the extent of the finding that evidence submitted since 
the May 1972 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for an acquired psychiatric disorder, the 
appeal is granted.



REMAND

There has been a significant change in the law since the RO 
last adjudicated this case by supplemental statement of the 
case in June 2000.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became law.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
notify and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation changes 
after a claim has been filed, but before administrative or 
judicial appeal process has concluded, the version most 
favorable to claimant should apply).  Because the RO has not 
yet considered whether any additional notification or 
development actions are required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
remand the issue on appeal, as listed on the title page, to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA, 
as this claim was pending as of the date of passage of this 
law, November 9, 2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claim 
because it has not been developed at the RO-level under the 
VCAA provisions.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, the Board notes that additional evidence may be 
pertinent to the proper adjudication of the appellant's 
claim.  Records in the file indicate that the appellant was 
considered disabled by the Social Security Administration 
(SSA) due to his psychiatric disorder.  The RO should 
therefore take action to obtain all records that the SSA has 
on the appellant.  In addition, the RO should again request 
that he provide a detailed account of his medical treatment 
provided in the post service period, and, if indicated by his 
response, action should be taken to obtain any records that 
have not been previously associated with the record.  
Further, while it appears that the appellant's service 
medical records from his active duty service in 1969-71 are 
complete, the record shows that he had additional service in 
the 1970s in a National Guard unit.  The RO should therefore 
take action to verify the appellant's dates of service in the 
National Guard and obtain any additional service records that 
might be available from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.

Pursuant to the newly enacted VCAA, requisition and 
consideration of all available VA medical records as well as 
any records from the SSA, NPRC or other indicated Federal 
department or agency that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claim for VA disability compensation benefits.

Upon completion of the above, the RO should obtain a medical 
opinion addressing the nature and etiology of the appellant's 
psychiatric disorder based on a complete review of the 
evidence in the claims file.  38 U.S.C.A. § 5103A(d)(1), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating evidence he may have 
pertaining to treatment, including self-
treatment, for his psychiatric disorder 
between the years 1971 to the present.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate.  
If he identifies medical treatment and 
provides specific dates, all VA records 
identified in this manner should be 
obtained pursuant to established 
procedures.  With regard to any private 
medical treatment, if identified as such, 
after securing appropriate releases from 
the appellant, attempts to secure copies 
of records pertaining to any indicated 
private physicians and/or facilities 
should be undertaken.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.

2.  The RO should also contact the SSA 
for the purpose of obtaining any records 
from that agency which pertain to an 
award of disability benefits to the 
appellant.  The RO should obtain copies 
of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  In addition, the RO should contact 
the NPRC for the purpose of verifying the 
nature of (i.e., active duty for 
training, inactive duty training, with 
the specific dates for such service) and 
obtaining any additional service records 
(administrative and medical) pertaining 
to the appellant's military service in a 
National Guard unit, as alluded to above.  
All attempts to secure these records 
should be undertaken, to include 
referrals to all potential custodians of 
his service records in the event NPRC is 
unable to locate these records.  In 
addition, the NPRC should be requested to 
proceed with all reasonable alternative-
source searches which may be indicated by 
this request.  Further, the RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.
5.  Upon completion of the above-cited 
development, obtain a medical opinion 
from an appropriate specialist in 
psychiatry to address the nature and 
etiology of the mental disorder for which 
service connection is being sought.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the specialist in connection with the 
medical opinion request.  In conjunction 
with a thorough review of the evidence in 
the claims folder, the specialist should 
render an opinion addressing whether it 
is at least as likely as not that any 
current psychiatric disability was 
incurred in or aggravated during the 
appellant's active duty military service, 
to include addressing in this regard the 
question of whether a psychosis 
manifested itself within one year from 
the appellant's discharge from active 
duty in September 1971.  The physician 
must fully consider the appellant's 
service medical records and all post 
service medical evidence, to include the 
medical-opinion testimony of Dr. Juarbe 
discussed above, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The medical opinion report 
should thereafter be associated with the 
appellant's claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
medical-opinion report to ensure that it 
is in compliance with the directives of 
this REMAND.

7.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issue on appeal, as listed on the 
title page.  The RO should address this 
claim after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In connection with this action, all 
appropriate evidentiary-medical 
development should be undertaken and all 
raised theories of entitlement 
considered.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The RO should then allow the appellant an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



